Citation Nr: 0001433	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-42 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral 
herniated nucleus pulposus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a higher initial rating for residuals of a 
left (minor) finger injury, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to June 
1995.  According to the veteran's DD Form 214, there is a 
prior active period of service that lasted 2 years, 9 months 
and 27 days.  It is indicated in the file that this period of 
service has not been verified.  

These matters came to the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for lumbosacral 
herniated nucleus pulposus and residuals of a left little 
finger injury.  A notice of disagreement was submitted in 
June 1996, and a statement of the case was issued that July.  
The veteran filed his substantive appeal, including a request 
for a personal hearing, in September 1996.  In August 1997, 
the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbosacral herniated nucleus pulposus is 
manifested by pain as well as pain on extreme movement, and 
some limited lumbosacral spine motion, productive of mild 
intervertebral disc syndrome.  

3.  The veteran's service-connected residuals of a left 
little finger injury, include pain on pressure and during 
cold weather, limited motion, and weak grasp strength, 
comparable to amputation of a little finger without 
metacarpal resection at proximal interphalangeal joint or 
proximal thereto. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral herniated nucleus pulposus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (1999).

2.  The criteria for a compensable rating of 10 percent for 
residuals of a left little finger injury have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5156, 
5227, (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Lumbosacral Herniated Nucleus Pulposus.

The service medical records reflect the veteran's complaints 
of recurrent back pain, as well as pain radiating down the 
left lower extremity.  The records reveal the treatment and 
diagnosis of herniated nucleus pulposus, including the 
performance of a L5-S1 hemilaminectomy and diskectomy in 
August 1994.  The veteran's continued complaints of low back 
and left lower extremity pain were noted in records dated 
since the time of his surgery.  

In a September 1995 decision, the RO granted the claim of 
service connection for lumbosacral herniated nucleus 
pulposus.  A 10 percent rating was assigned, effective July 
1, 1995.  

At the time of his VA examination in November 1996, the 
veteran reported that he takes Motrin for low back pain, 
especially since he bends a lot for work and needs to keep 
the pain from becoming severe.  He wakes up during the 
nighttime with pain and takes Motrin.  On examination, there 
was lumbosacral spine pain located in the left flank with 
radiation to the left leg on its lateral aspect, but there 
was no objective pain on motion during the examination even 
though he repeatedly bent over in forward flexion.  At no 
point was lumbosacral spine tenderness elicited, but there 
was a well-healed surgical scar over L3-5.  Paraspinal muscle 
spasm was not present and evidence of radiculopathy was not 
noted, except that the left straight leg raise was positive 
at 60 degrees.  Motion was limited to 90 degrees forward 
flexion, 30 degrees backward extension, 30 degrees lateral 
flexion, and 30 degrees rotation.  He could toe/heel, hop, 
squat and bear weight on each leg without evidence of pain.  
The examiner did not observe any postural abnormalities, 
fixed deformity, and the musculature of the back was normal.  
There was no objective evidence of pain on motion.  The 
examiner reported a diagnosis of status post lumbosacral 
spine herniated nucleus pulposus without x-ray evidence of 
disease.  The examiner commented that the examination 
apparently represented the pain about as bad as it gets 
according to the veteran, but he was under the influence of 
Motrin at the time the examination was conducted.  

VA treatment records, dated from 1995 to 1999, reflect the 
ongoing complaints of back pain related to the veteran's low 
back syndrome.  The records also show that the veteran has 
been diagnosed with degenerative disk disease.  

The veteran was afforded a VA examination in April 1999.  The 
examiner indicated in the report that the claims folder had 
been reviewed.  It was noted that the veteran takes Motrin 
several times a day and the muscle relaxer Flexeril, but 
nothing completely alleviates his pain.  He is being treated 
at a VA facility.  The veteran reported complaints of back 
pain that occurs on a daily basis.  He does not rest well at 
night and sometimes wakes up with pain.  In the morning, his 
back feels stiff, and it improves as he becomes ambulant.  He 
did not complain of weakness or lack of endurance.  He does 
not have flare-ups per se, since he is more or less sore on 
some days depending on the level of his physical activity.  
His back does bother him on days when he is not performing 
his duties as a welder.  He does not use crutches, braces or 
a cane.  The principal effect involves the veteran having to 
work with pain.  

On examination, his gait was careful, but otherwise normal.  
The examiner observed that he held his back somewhat stiffly, 
and that he was able to lift himself onto the examination 
table without pain.  He bent to 90 degrees without pain when 
he took off and put on his shoes and socks.  Palpation 
revealed a well-healed, 3-inch hemilaminectomy scar on the 
lower lumbar midline, and it was not tender.  He was tense, 
but not tender at the paralumbar right and left.  The muscles 
were described as well formed and powerful.  There was no 
tenderness over the sacroiliac, buttocks or hips.  He could 
flex the lower extremities upon the abdomen 90 degrees right 
or left.  There was discomfort on straight leg raising at 70 
degrees on the left.  On muscle testing, there was an 
estimated 4/5 weakness in left dorsiflexion in the left 
ankle, but the reflexes in the ankles were symmetrical and 
equal.  The knees were equal and symmetrical in sensation and 
touch.  Position modality was intact in the lower 
extremities.  Forward flexion was 90 degrees, and left and 
right lateral bending at the waist was to 30 degrees.  He 
could rotate 20 degrees left and right at the lumbar spine 
with some discomfort on rotation toward the right.  On these 
maneuvers, he did not have any spasms and weakness was not 
demonstrated.  There was increased discomfort only on extreme 
motion of the low back.  The prior x-rays did not reveal any 
lumbar spine abnormality.  The examiner diagnosed status post 
degenerative disk disease, lumbosacral hemilaminectomy and 
diskectomy with residual pain.  

Residuals of a Left Little Finger Injury

The service medical records show that the veteran sustained a 
soft tissue injury of the left little finger.  In 1990, the 
veteran was treated for the dislocation of the left little 
finger.  Records dated in 1992, reflect findings of a flexion 
contracture of the left little finger.  It is noted that the 
veteran is right hand dominant.  

In a September 1995 decision, the RO granted the claim of 
service connection for residuals of a left little finger 
injury.  A noncompensable rating was assigned, effective July 
1, 1995.

In November 1996, the veteran was afforded a VA examination.  
The veteran reported that the residuals of the injury include 
limited motion of the finger and pain.  He has difficulty 
grasping objects, and experiences pain when the finger is 
accidentally struck or when exposed to cold weather.  
Occasionally, he uses Motrin for pain relief.  On 
examination, the left fifth finger revealed fixation of the 
left metacarpophalangeal joint of the 5th finger at 45 
degrees with maximum flexion at the tip of the 5th finger to 
1/2 inch to the MPC.  It was noted that the veteran is right 
handed and that left grip strength was 40 percent less than 
the right.  Dexterity was within normal limits, and the 
remainder of the examination was also considered to be within 
normal limits.  X-rays of the finger were normal.  The 
examiner diagnosed residual injury of the left fifth finger, 
without x-ray evidence of disease.  

The veteran was afforded a VA examination in April 1999.  The 
examiner indicated that the claims folder had been reviewed.  
The veteran reported that he notices an awkwardness when he 
puts on and takes off his gloves, and that the left hand 
demonstrates less grip strength in comparison to the right 
hand.  Generally, he is comfortable unless he strikes the 
joint or knuckle against a hard object.  He does not take 
medicine for pain, except for his back.  He is not subject to 
any particular flare-ups unless he has undue pressure on the 
finger.  

The examiner observed that the left hand looked normal except 
for the little finger.  The proximal interphalangeal joint 
was tender on palpation.  He could flex, but could not reach 
the middle palmar crease of his left hand with his little 
finger.  He lacked the final 40 degrees of extension.  He 
could not make a strong grasp or grip with the fifth little 
finger as he could accomplish with the right hand fifth 
finger.  He could only make a weak grasp.  X-rays did not 
reveal any degenerative damage.  The examiner diagnosed 
injury to the left little finger with residual flexion 
deformity.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for the service-connected disabilities at 
issue.  Thus the Board must consider the ratings, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disabilities at issue, 
the Board finds that the evidence does not demonstrate that 
there was in increase or decrease in the disabilities that 
would suggest the need for staged ratings. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Lumbosacral Herniated Nucleus Pulposus

Service connection is currently in effect for lumbosacral 
herniated nucleus pulposus, rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Diagnostic Code 5293 contemplates 
intervertebral disc syndrome, and a 10 percent rating is 
assigned when it is mild.  Moderate intervertebral disc 
syndrome with recurrent attacks, is rated as 20 percent 
disabling.  Severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief is rated as 40 
percent disabling.  A maximum rating of 60 percent is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under this 
Diagnostic Code based on symptomatology which includes 
limitation of motion, consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another Diagnostic 
Code pertaining to limitation of motion.  VAOPGCPREC 36-97.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability which involves pain and 
discomfort as well as some limited motion.  However, the 
disability picture presented does not approximate the 
criteria for a 20 percent rating under Diagnostic Code 5293.  
The reported ranges of motion noted on both VA examinations 
indicates slight limitation of motion and pain on extreme 
movement.  Also, there were no findings or complaints of 
weakness or spasm.  Therefore, even when factoring in the 
considerations outlined in DeLuca, the disability picture 
presented does not approximate the criteria for a 20 percent 
rating, and there is not a question as to which evaluation 
should apply. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5293, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.

As discussed above, there is some limited lumbar spine 
motion.  However, it is not to the degree that it would be 
considered moderate, as required for a 20 percent rating 
under Diagnostic Code 5292.  Since the limited spine motion 
has not been described as or shown to be comparable to 
ankylosis, Diagnostic Codes 5286 (complete bony fixation of 
the spine) and 5289 (ankylosis of the lumbar spine) would not 
apply here.  Also, the disability at issue does not involve 
residuals of a vertebra fracture (Diagnostic Code 5285) or 
lumbosacral strain (Diagnostic Code 5295), therefore it would 
not be appropriate to apply these Diagnostic Codes.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.  As stated, the current level of disability is 
contemplated by the 10 percent rating in effect, and the 
appeal is denied.  

Residuals of a Left Little Finger Injury

Service connection is currently in effect for residuals of a 
left little finger injury, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  
Under Diagnostic Code 5227, a noncompensable evaluation is 
assigned for ankylosis of fingers (major or minor hand) other 
than the index finger, thumb or middle finger.  In a notation 
following Diagnostic Code 5227, it is provided that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  Under Diagnostic Code 
5156, a rating of 10 percent is assigned for little finger 
(major or minor hand) amputation without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto.  A maximum rating of 20 percent is assigned for 
little finger (major or minor hand) amputation with 
metacarpal resection (more than one-half the bone lost).  A 
note following this Diagnostic Code provides that the single 
finger amputation ratings are the only applicable ratings for 
amputations of whole or part of single fingers.

In view of the directives set forth in DeLuca, the 
noncompensable evaluation is not appropriate since the 
veteran has described experiencing discomfort when there is 
pressure on the finger, and the findings made at the time of 
the VA examinations show that there is limited motion and 
that his left hand grasp is weak in comparison to the 
dominant right hand.  It is noted that in this case, the grip 
strength of both hands is essential since the veteran works 
as a welder.  Therefore, in view of DeLuca, there is some 
functional limitation associated with the left little finger, 
and it is reasonable to conclude that the disability picture 
is comparable to amputation as required for a 10 percent 
rating under Diagnostic Code 5156.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply since the current level of 
disability approximates the criteria for a compensable rating 
under Diagnostic Code 5156.  38 C.F.R. § 4.7 (1999).

Even though the Board has determined that a compensable 
rating of 10 percent is warranted in this case, there is not 
a question as to whether the 20 percent rating should be 
assigned.  38 C.F.R. § 4.7 (1999).  Given the available 
Diagnostic Codes, the disability picture is comparable to 
amputation of the little finger, but the degree of functional 
loss as demonstrated by the findings on examination does not 
appear to approximate the type or degree of loss that would 
have resulted from metacarpal resection.  Therefore, the 10 
percent rating is appropriate in this case.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that Diagnostic 
Codes other than 5156 do not provide a basis to assign an 
evaluation higher than the compensable 10 percent rating 
assigned by this decision.  

Here, the record is silent regarding any findings indicating 
a neurological component of this disability.  Therefore, the 
ratings available under 38 C.F.R. § 4.124a which contemplate 
diseases of the peripheral nerves are not applicable in this 
case.  

In view of the above, the Board finds that the preponderance 
of the evidence favors the veteran's claim to the extent that 
a 10 percent rating is warranted, therefore the application 
of the benefit of the doubt doctrine contemplated by 38 
U.S.C.A. § 5107 (West 1991) is inappropriate in this case.  
As stated, the level of disability is contemplated by a 10 
percent rating under Diagnostic Code 5156, and the appeal is 
denied.  


ORDER

Entitlement to an increased rating of 10 percent for 
lumbosacral herniated nucleus pulposus has not been 
established, and the appeal is denied.  

Entitlement to a compensable rating of 10 percent for 
residuals of a left little finger injury has been 
established, and the appeal is granted subject to regulations 
applicable to the payment of monetary benefits.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 

